DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.  With regard to claim 1, applicant argues that Kitagawa does not teach that the sound response unit is “configured to cause the sound output device to output the predetermined” wherein “the predetermined sound corresponds to a motion of the operation site of the occupant against the image object”.  Further, applicant states that Kitagawa merely teaches that the operator can change, for example, a volume of an audio device.  However, this teaching from Kitagawa appears to teach the claimed limitations such that any volume change of the sound output by the sound output device must be predetermined.  As such, the volume change function reads on the limitations of “the predetermined sound corresponds to a motion of the operation site of the occupant against the image object” such that the motion of the volume slider by a user produces a predetermined sound.  The claims stand rejected.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 and 19 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2018/0210551 A1 to Kitagawa.
(See Fig. 9), comprising:
a generating unit (12) configured to generate and update image containing an image object;
a projecting device (350) configured to project the image in a predetermined display region within a vehicle compartment of a vehicle;
a detecting device (20) configured to detect an operation site of an occupant positioned in a vicinity of the predetermined display region in the vehicle compartment;
a stimulation output device (330, 340) configured to output a tactile stimulation based on an ultrasound field to the operation site of the occupant;  
a sound output device (See Fig. 3, 122) configured to output a predetermined sound to the vehicle compartment; and
a determining unit (11) configured to determine whether the operation site of the occupant detected by the detecting device performs a non-contact operation against the image object to output a determination result as operational information; 
a sound response output unit (53) configured to cause the sound output device to output the predetermined sound to the vehicle compartment, the predetermined sound corresponding to a motion of the operation site of the occupant against the image object (¶ 0045); and
a stimulation response output unit (13) configured to cause the stimulation output device to output, on a basis of the determination result, the tactile (¶ 0037-0038),
the generating unit and the stimulation response output unit being configured to respectively update the image object and output of the tactile stimulation in accordance with the operational information (¶ 0033, 0035-0038, 0042).  
As to claim 2, Kitagawa discloses wherein the stimulation response output unit is configured to cause, when the generating unit updates the image in accordance with the operational information, the stimulation output device to vary the output of the tactile stimulation based on the ultrasound field in accordance with the updated image (¶ 0037-0038).  
As to claim 3, Kitagawa discloses wherein the generating unit is configured to update the image by deformation of a contact portion of the image object, movement of the image object, or a combination thereof in accordance with the contact portion of the image object operated by the operation site of the occupant (¶ 0045, “When the manipulation of sliding knob portion 62 in the horizontal direction HD is made on the image displayed midair by the operator OP, the display control unit 53 moves the knob portion 62 along the slider groove portion 63.”),
the stimulation response output unit is configured to cause the stimulation output device to vary the output of the tactile stimulation based on the (¶ 0046), and
the stimulation response output unit is configured to cause the stimulation output device to shift the output of the tactile stimulation based on the ultrasound field in a same direction as a movement direction of the image object in a case where the generating unit updates the image to move the image object (¶ 0046).
As to claim 4, the same rejection or discussion is used as in the rejection of claim 3.  
As to claim 5, Kitagawa discloses wherein the generating unit and the stimulation response output unit are configured to respectively cause the image object and the output of the tactile stimulation to move along a direction in which the operation site of the occupant moves (¶ 0045-0046).       
As to claim 6, the same rejection or discussion is used as in the rejection of claim 5.  
As to claim 7, Kitagawa discloses wherein the generating unit and the stimulation response output unit are configured to respectively cause the image object and the output of the tactile stimulation to move by an amount based on a speed at which the operation site of the occupant moves (¶ 0045-0046).
As to claim 8, the same rejection or discussion is used as in the rejection of claim 7.  
As to claim 9, Kitagawa discloses wherein the stimulation response output unit is configured to cause the stimulation output device to output a different type (¶ 0046-0049).
As to claim 10, the same rejection or discussion is used as in the rejection of claim 9.  
As to claim 11, the same rejection or discussion is used as in the rejection of claim 9.  
As to claim 12, Kitagawa discloses wherein the stimulation response output unit is configured to vary, in accordance with variation of a shape of the image object based on update of the image by the generating unit, a type of the tactile stimulation outputted by the stimulation output device from the tactile stimulation before the variation of the shape to a tactile stimulation after the variation of the shape (¶ 0038, 0042, 0057).
As to claim 13, the same rejection or discussion is used as in the rejection of claim 12.  
As to claim 14, Kitagawa discloses wherein the stimulation response output unit is configured to increase or decrease, in accordance with variation of a contact amount between the operation site of the occupant and the image object based on the update of the image by the generating unit, an output level of the tactile stimulation outputted by the stimulation output device from the tactile stimulation before the update of the image to the tactile stimulation after the update of the image (¶ 0048, 0052, 0055).

As to claim 16, the same rejection or discussion is used as in the rejection of claim 1.  
As to claim 19, the same rejection or discussion is used as in the rejection of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2018/0210551 A1 to Kitagawa in view of US Patent Pub. 2020/0073520 A1 to Mohan et al (“Mohan”).
As to claim 18, Kitagawa discloses a vehicle, comprising: the non-contact operating apparatus according to claim 1, but fails to disclose a control device coupled to the non-contact operating apparatus through an internal network, the control device being configured to control an operation of the vehicle; and a communication device coupled to the non-contact operating apparatus through the internal network, the communication device being configured to communicate with an outside of the vehicle, the non-contact operating apparatus being 
Mohan discloses vehicle operating device (See Fig. 2) comprising:  
a control device (202a) coupled to the operating apparatus through an internal network (218), the control device being configured to control an operation of the vehicle; and 
a communication device (208) coupled to the operating apparatus through the internal network, the communication device being configured to communicate with an outside of the vehicle (120), the operating apparatus being configured to display content received by the communication device as the image (¶ 0063).
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Kitagawa with the teachings of Mohan of a control device coupled to the non-contact operating apparatus through an internal network, the control device being configured to control an operation of the vehicle; and a communication device coupled to the non-contact operating apparatus through the internal network, the communication device being configured to communicate with an outside of the vehicle, the non-contact operating apparatus being configured to project content received by the communication device as the image, as suggested by Mohan thereby similarly using known components in vehicle operating input devices such that content can be transmitted/received from an external network to be displayed to a user.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2018/0210551 A1 to Kitagawa in view of US Patent Pub. 2020/0258314 A1 to Nonoyama et al (“Nonoyama”).
As to claim 20, Kitagawa fails to disclose wherein the image object includes a character of a person or an animal, and the sound response output unit is configured to cause the sound output device to output a different sound in accordance with motion of the operation site of the occupant against the character, a contact portion of the character, or both.  
Nonoyama discloses wherein the image object includes a character of a person or an animal (See Fig. 1), and the sound response output unit is configured to cause the sound output device to output a different sound in accordance with motion of the operation site of the occupant against the character, a contact portion of the character, or both (¶ 0115, 0194).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Kitagawa with the teachings of Nonoyama wherein the image object includes a character of a person or an animal, and the sound response output unit is configured to cause the sound output device to output a different sound in accordance with motion of the operation site of the occupant against the character, a contact portion of the character, or both, as suggested by Nonoyama thereby similarly using known configurations for providing virtual characters/animals to be manipulated by contact by a user and providing feedback.  

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2018/0210551 A1 to Kitagawa in view of US Patent Pub. 2020/0258314 A1 to Nonoyama et al (“Nonoyama”), and further in view of US Patent Pub. 2020/0073520 A1 to Mohan et al (“Mohan”).
 As to claim 21, Kitagawa in view of Nonoyama discloses all of the limitations of claim 20, and further discloses 
a control device (Kitagawa, See Fig. 9, 310) coupled to the non-contact operating apparatus;
the non-contact operating apparatus is configured to output the operational information to the control device (See Fig. 9, 20; ¶ 0063), and 
the control device is configured to control an operation of the vehicle based on the operational information (See Fig. 9, 20; ¶ 0063).
Kitagawa fails to disclose a vehicle, comprising: a control device coupled to the non-contact operating apparatus through an internal network.  
Mohan discloses vehicle operating device (See Fig. 2) comprising:  
a control device (202a) coupled to the non-contact operating apparatus through an internal network (218).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Kitagawa in view of Nonoyama with the teachings of Mohan of a vehicle, comprising: a control device coupled to the non-contact operating apparatus through an internal network, as suggested by Mohan thereby similarly using known components in vehicle operating input devices .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354.  The examiner can normally be reached on Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624